Case 3:19-cv-01665-RDM Document 19 Filed 12/02/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT STROUP, et al., :
: 3:19-cv-1665

Plaintiffs, : (JUDGE MARIANI)
: (Chief Magistrate Judge Schwab)
V. ;
KONDAUR CAPITAL
CORPORATION,
Defendant.

ORDER
AND NOW, THIS DQ xX V DAY OF DECEMBER, 2020, upon review of Chief
Magistrate Judge Susan Schwab's Report and Recommendation (“R&R) (Doc. 18) for clear
error or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 18) is ADOPTED for the reasons set forth therein;
2. Pursuant to Federal Rule of Civil Procedure 41(b), this action is DISMISSED
WITHOUT PREJUDICE for failure to prosecute and for failure to comply with the
Court's Orders;

3. The Clerk of Court is directed to CLOSE the case.

  

United States District Judge

 

' Plaintiffs’ failure to file any Objections to the pending R&R, despite two months having passed
since its issuance, further supports the conclusion that Plaintiffs have failed to prosecute this action and
that dismissal is appropriate pursuant to Rule 41(b).
